Citation Nr: 1603151	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right calf and/or knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2011, the claims to reopen entitlement to service connection for a right ankle disability and to reopen entitlement to service connection for a right calf and/or knee disability were remanded by the Board for further development.  In May 2014, the Board reopened the claims and remanded them on the merits for additional development.  The claims were again before the Board in October 2014 and were again remanded for additional development.  

A June 2015 rating decision granted entitlement to service connection for a right ankle disability.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date).

In June 2009, the Veteran testified at a RO hearing before a Decision Review Officer.  In October 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board does not find the January 2015 VA medical opinion, obtained pursuant to the October 2014 Board remand, adequate for deciding the claim of entitlement to service connection for a right calf and/or knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The January 2015 VA medical opinion report stated in part, the Veteran's x-rays did not indicate any remote or current bony problems with his right knee and his June 2014 VA examination was normal.  The January 2015 VA examiner found there was no objective evidence that the Veteran had any current significant problems with his right knee and/or calf.  However, the January 2015 VA examiner did not address July 2009 imaging which noted an impression of minimal medial joint compartment narrowing.  Additionally, an August 2009 VA treatment record noted right knee pain with multiple arthroscopic surgery.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination to address all diagnoses of record.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, updated VA treatment records should be obtained.  The January 2015 VA examiner referenced May 9, 2014 x-ray reports.  However, the most recent VA treatment records, from the Central Arkansas Veterans Healthcare System, are dated in July 2011.  Thus, on remand, updated VA treatment records, from the Central Arkansas Veterans Healthcare System, dated since July 2011, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Central Arkansas Veterans Healthcare System, dated since July 2011, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Request a VA addendum opinion from the examiner who provided the January 2015 medical opinion.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.  The examiner is asked to address the following questions:

a.  Reconcile all right knee and/or calf diagnoses of record, (to include July 2009 imaging which provided an impression of minimal medial joint compartment narrowing and an August 2009 VA treatment record which noted right knee pain with multiple arthroscopic surgery), with the January 2015 medical opinion which did not endorse a diagnosis.  The examiner should provide an explanation for any discrepancy as to why any diagnoses were provided if the Veteran is found not to have such conditions (for example whether the condition resolved or the diagnosis was made erroneously), currently, proximate to, or during the pendency of the claim. 

b.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed right knee and/or calf disorder(s) shown during the appeal period or proximate to the appeal period (to include right knee minimal medial joint compartment narrowing) was present in service, was caused by service, or is otherwise etiologically related to service.  The examiner should give consideration to the Veteran's lay statements throughout the claims file regarding the onset and continuity of his symptoms since service, and his medical history.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




